DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

Response to Arguments
Regarding the applicant’s argument that Gheorge clearly separates the "measurement mode" and the "machining mode", and there is no indication that both these modes could be performed without removing the workpiece or at least stopping the apparatus, and without manually starting the calibration procedure using the collision object’ (Applicant’s Remarks Page 11). In contrast to the applicant’s assertions, there is no indication that Gheorge removes the workpiece during the calibration process. In fact, Paragraphs 153-155 of Gheorge teaches that the collision object can be attached directly to the workpiece and that this combined object can be moved for the purpose of determining calibration of the liquid jet. This shows that the workpiece does not need to be removed to perform calibration and can instead be an integral part of the calibration process. While Gheorge does disclose a “measurement mode” and a “machining mode”, the existence of these modes are merely arbitrary subclassifications describing different parts of a machining process. Changing from one mode to the other does not change the fact that the apparatus is still in “the machining process”. Paragraph 190 of Gheorge supports this idea by teaching that in the preferred embodiment, the measuring system is used during the processing of workpieces with the machine to be calibrated. 
While the applicant attempts to be their own lexicographer with regard to the term “during the machining process”, the MPEP clearly states that the applicant clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. MPEP211.01IV. Looking to the applicant’s specification, the term “during the machining process” is defined as “without stopping the apparatus, removing the workpiece and only then conducting a measurement of the fluid jet position” (Applicant’s Specifications Page 5). This definition is vague and merely defines what “during the machining process” does NOT consist, instead of clearly setting forth a specific definition that differs from the plain and ordinary meaning. Even if the applicant’s definition were acceptable, which the Office does not concede, this definition is not sufficient to overcome Gheorge as all three limitations of “stopping the apparatus”, “removing the workpiece”, and “only then conducting a measurement of the fluid jet position” are required for a process to be considered not part of the machining process. As previously established, Gheorge does not require the step of removing the workpiece before performing measurement and thus would be considered as performing said measurement during the machining process.
Applicant’s other arguments with respect to claims 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection has been made over GHEORGHE (EP 2960006 A1), in view of Kito (JP H0272000 A), Hu (US 20180161928 A1), and RICHERZHAGEN (WO 2015192255 A2). A full rejection has been provided below.
The Office further notes that the MPEP teaches that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP2144.04.III.
Claim Interpretation
The term “if one of” in claim 17 is interpreted as being satisfied by any one of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim. This interpretation is supported by the fact that one of the listed options “the first adjustment angle is smaller than the first tolerance and the second adjustment angle is smaller than the second tolerance” is a limitation which would be satisfied by either of the other two options, making it redundant if all of the options are to be considered simultaneously.

The Office notes that it is currently unclear whether the limitation “wherein the computer (106) is configured to control…” of claim 1 is intended to be limited by the previous limitation of claim 1 [with bolding added for emphasis] stating “and the apparatus (100) being configured to automatically adjust at least one angle of the fluid jet (103) with respect to at least one axis during the machining process of the workpiece by an interaction of the computer (106), the angle determining unit (105), and the rotor (104)”. As it currently stands, the claim does not limit the computer to controlling the various components during the machining process of the workpiece, [however for purposes of examination and in view of Page 9 of the application’s remarks on 10/24/2022, this limit on the computer will be examined]. The Office recommends amending that particular limitation of claim 1 to “…wherein the computer (106) during the machining process of the workpiece is configured to control …” for clarity, if this is the applicant’s intent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GHEORGHE (EP 2960006 A1), in view of Kito (JP H0272000 A), Hu (US 20180161928 A1), and RICHERZHAGEN (WO 2015192255 A2).
Regarding claim 1, GHEORGHE teaches an apparatus (100) for machining a workpiece with a laser beam (101) [Figures 4a and 4b], the apparatus (100) comprising: 
a laser unit [Paragraph 159, light source 8] for providing the laser beam (101) [Paragraph 159, light source 8 preferably a laser]; 
a rotatable housing (102) [Paragraphs 153-154, liquid jet-generating element 4 which is a processing head of a machine can be displaced and can move in more than one plane] housing a nozzle (302) [Paragraph 160, nozzle of the liquid chamber 14] for providing a pressurized fluid jet (103) [Figures 4-5, nozzle of the liquid chamber 14 is part of the liquid jet generating element 4], and an optical element (204) for coupling the laser beam (101) into the fluid jet (103) [Figure 4 Paragraph 160, light beam is directed into lens 12 which has a focus on the nozzle of the liquid chamber and is thus coupled into the liquid jet], 
a machining surface (304) [Figure 4a, workpiece holder 5] configured to mount the workpiece [Paragraph 153, workpiece 6 lies upon workpiece holder 5];
a computer (106) [Paragraph 70, the data evaluation can be easily implemented with computer support]; 
and an angle determining unit (105) including a photodetector [photodetector 16], a motor (202) [Paragraph 18, stepper motor], and a mechanical unit (203) [collision object 2 including reflective material 3] including a plate (400) [collision object 2] with a sharp edge (401) [Paragraph 92, sharp edge 2a that serves as a measuring point] configured to disturb the fluid jet (103) [Paragraphs 92-93, the collision object has at least one sharp edge that serves as a measuring point], when the fluid jet (103) touches the sharp edge (401) [Figure 1b Paragraph 120, state of a liquid jet 1 that has been changed by an edge is referred to as disturbed]; 
wherein the photodetector [photodetector 16] is integrated into the rotatable housing (102) [Figure 5] 
Figure 5 shows that the photodetector 16 is integrated into the water-jet guided laser processing machine as the light bounces back through the liquid chamber 14 to reach the photodetector.
The Office further notes that the MPEP teaches that making a device integral would merely be a matter of obvious engineering choice unless there is a specific need for or unexpected result of said integration. MPEP2144.04VB.
and the mechanical unit (203) is integrated into the machining surface (304) [Paragraph 153, collision object 2 is fastened to workpiece holder 5];
 wherein the photodetector [photodetector 16] is configured and arranged to sense reflected laser light (301) of the laser beam (101) [Paragraphs 160-163, configured to determine if reflected light of laser beam is above threshold or not] reflected from the mechanical unit (203) [Paragraphs 51 and 162, part of the coupled-in light is reflected from the mechanical unit; Paragraph 194, photo sensor measures light coupled back into the beam from reflecting surface with a collision object with an edge and a reflecting surface], the machining surface (304), or the workpiece, 
wherein the reflected laser light (301) travels in the fluid jet (103) [Paragraph 162, jet of liquid hits a reflecting surface and returns via the jet of liquid 1 to the liquid chamber 14] and through an optical element to the photodetector [Paragraph 162, light hits semi-transparent mirror 13 which directs the light through lens 15 which focuses the light onto photodetector 16]. 
and the photodetector [photodetector 16] is configured to produce a sensing signal according to the sensed laser light (301) [Paragraphs 160-163, configured to determine if reflected light of laser beam is above threshold or not and record the signal voltage profile], 
wherein the motor (202) [Paragraph 18; stepper motor] is configured to move the mechanical unit (203) relative to the rotatable housing (102) in the x-, y- and z-direction [Paragraphs 17-18, change in constellation of which only one parameter is changed in each succession; Paragraph 28, constellation changes take place in the x-y position; Paragraph 33-34, liquid jet and edge are displaced in a z-direction until a change of liquid jet is detected]; 
Paragraph 18 teaches that counters on a stepper motor [otherwise known as a translation motor] are used to record the change in constellation between a fluid jet and collision object and that the stepper motor facilitates the change in constellation. 
the motor (202) [Paragraph 18, stepper motor is used to facilitate change in constellation] is controlled to move the mechanical unit (203) relative to the rotatable housing (102) [Paragraph 177, collision object is moved relative to the liquid jet] such that the fluid jet (103) is moved from the workpiece to the mechanical unit (203) [Paragraph 20, collision object and liquid jet are moved relative to so that there is an interaction between the collision object and the liquid jet; Paragraph 190, the measuring system is used during the processing of workpieces with the machine to be calibrated], 
the angle determining unit (105) is controlled [Paragraph 20, collision object and liquid jet are moved relative to so that there is an interaction between the collision object and the liquid jet] to determine an x-position and/or y-position of the fluid jet (103) at two or more different z-positions of the mechanical unit (203) relative to the rotatable housing (102) [Paragraphs 178-184, the position of the fluid jet at multiple edges are measured and used along with known distances of the collision element to determine the angle of the incidence; Paragraph 34, a first position with a first plan with a constant z-position is determined and the z-position is changed and the position in a second plane is measured] based on a change of the sensing signal from the photodetector while the rotatable housing (102) is moved relative to the mechanical unit (203) [Paragraph 187-191, the collision object and liquid are moved relative to each other and a state of the liquid jet is ascertained; Paragraph 193-194, a photo sensor which measures light coupled back into the beam from a reflecting surface can be used to determine the target state], 
the angle determining unit (105) is controlled [Paragraph 20, collision object and liquid jet are moved relative to so that there is an interaction between the collision object and the liquid jet] to determine a first angle between the fluid jet (103) and the y-axis and/or a second angle between the fluid jet (103) and the x-axis based on the x-position and/or y-position of the fluid jet (103) at the two or more different z-positions of the mechanical unit (203) relative to the rotatable housing (102) [Figures 7a-c Paragraphs 178-184, the position of the fluid jet at multiple edges are measured and used along with known distances of the collision element to determine the angle of the incidence of the liquid jet]; 
and the motor (202) is controlled to move the mechanical unit (203) relative to the rotatable housing (102), such that the fluid jet (103) is moved from the mechanical unit (203) back to the workpiece [Paragraph 166, in processing mode, the laser hits the workpiece without being weakened, Paragraph 18, stepper motor is used to facilitate change in constellation; Paragraph 190, the measuring system is used during the processing of workpieces with the machine to be calibrated].
GHEORGHE fails to teach:
a rotor (104) configured to rotate the rotatable housing (102) around an x-axis and/or around a y-axis, in order to tilt the fluid jet in space against respectively the x-axis and/or the y- axis; 
and the apparatus (100) being configured to automatically adjust at least one angle of the fluid jet (103) with respect to at least one axis during the machining process of the workpiece by an interaction of the computer (106), the angle determining unit (105), and the rotor (104), 
wherein the computer (106) is configured to control
the rotor (104), to adjust the first angle and/or the second angle by rotating the rotatable housing (102) around the x-axis based on the first angle and/or on the y-axis based on the second angle; 
KITO (JP H0272000 A) teaches a method and device for water jetting, comprising:
a rotor (104) [robot or machine tool] configured to rotate the rotatable housing (102) around an x-axis and/or around a y-axis [Paragraph 1 Pages 1-2 Lines 37-40, nozzle for injecting high-pressure water is attached to a robot or machine tool which can be controlled and driven in a three-dimensional direction], in order to tilt the fluid jet in space against respectively the x-axis and/or the y- axis [Paragraph 1, nozzle can be rotated around the nozzle mounting center axis]; 
Examiner notes that applicant has conceded that a rotor or any such mechanism used to rotate a housing or any kind of mechanical structure around one or two axis is well known in the art (see page 6 of remarks filed 05/19/2022), the functions of which the robot or machine tool similarly fulfills.
Since the nozzle can be rotated around the nozzle mounting center axis, it inherently is tilted against either the x-axis or the y-axis as can be seen in Figures 1 and 5.
and the apparatus (100) being configured to automatically adjust at least one angle of the fluid jet (103) with respect to at least one axis during the machining process of the workpiece [Paragraph 1, output unit 20 outputs calculations to the correction unit 21 to correct the posture of the robot or machine tool so that its z axis coincides with the jet water flow] by an interaction of the a control device [output unit 20], the angle determining unit (105) [Paragraph 1, output unit of the sensor unit that determines the angle of the jet water flow with respect to the nozzle mounting center axis], and the rotor (104) [correction unit 21], 
wherein the control device [output unit 20] is configured to control 
the rotor (104), to adjust the first angle and/or the second angle by rotating the rotatable housing (102) around the x-axis based on the first angle and/or on the y-axis based on the second angle [Paragraph 1, the calculation as a result of the direction and angle of inclination with respect to the nozzle mounting center axis is obtained and the correction unit corrects the posture of the robot so that its axis coincides with the jet water flow]; 
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe with Kito and had the fluid jet automatically adjust based on measured deviations from a target angle. This would have been done to improve the accuracy of a nozzle of a water jet, especially if there the nozzle has a machining or mounting error (Kito Paragraph 1).
GHEORGHE modified with KITO fails to explicitly teach:
a computer is used to perform calculations based on results detected from sensors and to provide a desired functionality
wherein the reflected laser light (301) travels through the optical element (204) to the photodetector, 
Hu (US 20180161928 A1) teaches a system for laser water jet processing, wherein:
a computer [Paragraph 26, suitable controller 200 which is a computer] is used to perform calculations based on results detected from sensors [Paragraph 27, sensor 202 is used to detect light from laser beam 118; Paragraph 25, sensor 202 sends signals to the controller 200] and to provide a desired functionality [Paragraph 26, suitable controller 200 performs desired functionality]
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe with Hu and use a computer along with instructions or logic which provides a desired functionality in response to signals received from a sensor. This would be done to automate the desired functionality of the laser water jet processing (Hu Paragraph 26). Further, using computers as controllers to automate processes is well known in the art and would be used for standardized and predictable results. The Office further notes that the MPEP teaches that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. MPEP2144.04.III.
GHEORGHE modified with KITO and Hu fails to explicitly teach:
wherein the reflected laser light (301) travels in the fluid jet (103) and through the optical element (204) to the photodetector, 
RICHERZHAGEN (WO 2015192255 A2) teaches a processing head for coupling a laser beam into a liquid jet, wherein:
the laser beam 100 is focused by the optics unit by at least one optical element 1 [Paragraph 48]
the reflected laser light (301) travels through the optical element (204) to the photodetector [Paragraph 111, reflected light is guided back through optics unit 2 and then to the CCD camera 303],
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe with RICHERZHAGEN and have the reflected laser light travel through the same optical element on its way to the photodetector. This would have been done to reduce the number of components needed while fulfilling the same purpose. This type of structure for detecting reflected laser light is also known in the art and would be used for its standardized and predicable results.

Regarding claim 6, GHEORGHE as modified teaches the apparatus (100) according to claim 1, wherein 
the plate (400) [Figure 2d; collision object 2] is ring-shaped or cross-shaped [Figure 2d; cross-shaped].


Regarding claim 13, GHEORGHE as modified teaches a method (500) performed by an apparatus according to claim 1 for machining a workpiece with a pressurized fluid jet (103) guiding a laser beam (101), the method (500) comprising:
providing (501) the fluid jet (103) [jet of liquid] and coupling the laser beam (101) into the fluid jet (103) [Figure 4 Paragraph 160; light beam is directed into lens 12 which has a focus on the nozzle of the liquid chamber and is thus coupled into the liquid jet], 
moving the mechanical unit (203) relative to the rotatable housing (102) [Paragraph 177, collision object is moved relative to the liquid jet] such that the fluid jet (103) is moved from the workpiece to the mechanical unit (203) [Paragraph 20, collision object and liquid jet are moved relative to so that there is an interaction between the collision object and the liquid jet; Paragraph 190, the measuring system is used during the processing of workpieces with the machine to be calibrated], 
determining an x-position and/or y-position of the fluid jet (103) at two or more different z-positions of the mechanical unit (203) relative to the rotatable housing (102) [Paragraphs 178-184, the position of the fluid jet at multiple edges are measured and used along with known distances of the collision element to determine the angle of the incidence; Paragraph 34, a first position with a first plan with a constant z-position is determined and the z-position is changed and the position in a second plane is measured] based on a change of the sensing signal from the photodetector [Paragraph 187-191, the collision object and liquid are moved relative to each other and a state of the liquid jet is ascertained; Paragraph 193-194, a photo sensor which measures light coupled back into the beam from a reflecting surface can be used to determine the target state] while the rotatable housing (102) is moved relative to the mechanical unit (203) [Paragraph 20, collision object and liquid jet are moved relative to so that there is an interaction between the collision object and the liquid jet], 
determining (502) a first angle between the fluid jet (103) and a y-axis and/or a second angle between the fluid jet (103) and an x-axis based on the x-position and/or y-position of the fluid jet (103) at the two or more different z-positions of the mechanical unit (203) relative to the rotatable housing (102), wherein the x-axis is perpendicular to the v-axis [Figures 7a-c Paragraphs 178-184, the position of the fluid jet at multiple edges are measured and used along with known distances of the collision element to determine the angle of the incidence of the liquid jet], 
moving, after the adjustment of the first angle and/or second angle, the mechanical unit (203) relative to the rotatable housing (102) such that the fluid jet (103) is moved from the mechanical unit (203) back to the workpiece [Paragraph 166, in processing mode, the laser hits the workpiece without being weakened; Paragraph 18, stepper motor is used to facilitate change in constellation; Paragraph 190, the measuring system is used during the processing of workpieces with the machine to be calibrated].
	KITO further teaches:
the method further comprising an automatic adjustment of at least one angle of the fluid jet (103) with respect to at least one axis [Paragraph 1; inclination direction and angle of the center line of the jet water flow with respect to the nozzle mounting center axis of the robot are measured and the control axis in the nozzle mounting center axis direction of the robot is corrected and processed so that that it coincides with the center line of the jet water flow] during the machining process of the workpiece [Paragraph 1 Page 4 Lines 144-147, measurement and posture correction is performed at each start of machining a workpiece or at any time] by 
adjusting the first angle and/or the second angle by rotating the fluid jet (103) around the x-axis based on the first angle and/or around the y-axis based on the second angle [Paragraph 1; output unit 20 outputs calculations to the correction unit 21 to correct the posture of the robot or machine tool so that its z axis coincides with the jet water flow]
It would have been obvious for the same motivation as claim 1.

	Regarding claim 16, GHEORGHE as modified teaches the method according to claim 13, comprising 
- determining the first and/or second angle [Paragraphs 178-184, the position of the fluid jet at multiple edges are measured and used along with known distances of the collision element to determine the angle of the incidence], 
KITO further teaches:
- defining (601) a first target angle and/or a second target angle [nozzle mounting center axis]
- determining the first and/or second angle [Paragraph 1, measure the inclination
direction and angle of the center line of the jet water flow with respect to the nozzle mounting center axis,]
- calculating (603) a first adjustment angle by a difference between the first target angle and the first angle and/or calculating a second adjustment angle by a difference between the second target angle and the second angle [Paragraph 1; tilt direction and angle with respect to the mounting center axis can be easily obtained], and 
- rotating (503, 604) the fluid jet (103) by the first adjustment angle around the x- axis and/or by the second adjustment angle around the y-axis [Paragraph 1; the calculation as a result of the direction and angle of inclination with respect to the nozzle mounting center axis is obtained and the correction unit corrects the posture of the robot so that its axis coincides with the jet water flow].
It would have been obvious for the same motivation as claim 1.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GHEORGHE (EP 2960006 A1), in view of Kito (JP H0272000 A), Hu (US 20180161928 A1), and RICHERZHAGEN (WO 2015192255 A2) as applied to claim 1 above, and further in view of Song (CN 104708204 A).
Regarding claim 3, GHEORGHE as modified teaches the apparatus (100) according to claim 1.
Gheorghe fails to teach:
the rotor (104) is configured to rotate the rotatable housing (102) with a precision of 1 degree or less around the x-axis and/or y-axis.
Song teaches a laser-electric arc composite welding gun, wherein:
the adjusting framework of the invention allows the laser and arc electrodes to be moved in the x, y, and z axis directions [Paragraph 34]
the adjusting precision of the arc electrode is 1 degree [Paragraph 40]
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Gheorghe with Song and have the water-jet guided laser processing machine have a precision of 1 degree around the x-axis or the y-axis. Having a precision of this amount when adjusting a device in a laser apparatus is beneficial as having a better precision is known in the art to be desirable.
Furthermore, the examiner notes that it would have been an obvious matter of optimization to improve the precision of a machining unit since the applicant has not disclosed any specific structure on how a precision of 1 degree or less is achieved. Thus, optimizing a machining head to have a precision of 1 degree or less would have been obvious to one of ordinary skill in the art, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272,205 USPQ 215 (CCPA 1980).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over GHEORGHE (EP 2960006 A1), in view of Kito (JP H0272000 A), Hu (US 20180161928 A1), and RICHERZHAGEN (WO 2015192255 A2) as applied to claim 1 above, and further in view of KATA (US 20090084235 A1).
Regarding claim 17, GHEORGHE as modified teaches the method according to claim 16.
GHEORGHE fails to teach:
- defining (601) a first tolerance and/or a second tolerance, and 
- interrupting the method (600), before rotating (503, 604) the fluid jet (103), if one of: 
- the first adjustment angle is smaller than the first tolerance; 
- the second adjustment angle is smaller than the second tolerance; 
- the first adjustment angle is smaller than the first tolerance and the second adjustment angle is smaller than the second tolerance.
KATA (US 20090084235 A1) teaches a jetting apparatus and origin correction method, comprising:
- defining (601) a first tolerance and/or a second tolerance [Paragraph 54; deviations in the x-axis and y-axis direction are within a predetermined range value], and 
- interrupting the method (600), before rotating (503, 604) the fluid jet (103), if one of: 
- the first adjustment angle is smaller than the first tolerance; 
- the second adjustment angle is smaller than the second tolerance; 
- the first adjustment angle is smaller than the first tolerance and the second adjustment angle is smaller than the second tolerance [Paragraph 54; if the deviation in the x-axis and y-axis is within a predetermined range value, the correction proceeds to the next process].
See claim interpretation above for “if one of”.
It would have been obvious to someone of ordinary skill in the art before the filing date of
the claimed invention to have modified Gheorghe with KATA and have the correction process repeat
when the deviation is within not within a predetermined target range. This would have been done to
ensure stable processing accuracy (KATA Paragraph 55).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761